Proceeding pursuant to CPLR article 78 to review a determination of the respondent Commissioner of the New York State Department of Health, dated June 17, 1986, which, after a hearing, sustained the charge of patient neglect against the petitioner.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
The record reveals that at the hearing an eyewitness testified that the petitioner had instructed her to withhold a patient’s medication and two other witnesses testified that the petitioner admitted having done so. We therefore find that the determination of patient neglect was supported by substantial evidence in the hearing record (see, 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176; Public Health Law § 2803-d; 10 NYCRR 81.1 [c]). Thompson, J. P., Weinstein, Rubin and Harwood, JJ., concur.